Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 29, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153313                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
                                                                                                    Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153313
                                                                   COA: 324500
                                                                   Livingston CC: 13-021340-FH
  LEONARD LEWIS KING,                                                             13-021416-FH
           Defendant-Appellant.

  _________________________________________/

          By order of September 27, 2016, the application for leave to appeal the February
  11, 2016 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos. 152946-
  8). On order of the Court, the cases having been decided on July 24, 2017, 500 Mich. 453
  (2017), the application is again considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REVERSE that part of the judgment of the Court of Appeals
  remanding this case to the trial court for a hearing under People v Lockridge, 498 Mich.
358 (2015), and we REMAND this case to the Court of Appeals for plenary review of
  whether the defendant’s sentence was disproportionate under the standard set forth in
  People v Milbourn, 435 Mich. 630, 636 (1990). See People v Steanhouse, 500 Mich. at
  473, 477. In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

        CLEMENT, J., did not participate.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 29, 2017
           s1120
                                                                              Clerk